       Case 1:19-cr-00106-JLS-MJR Document 41 Filed 01/27/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

              v.                                                  19-CR-106

JEFFREY RICHARDS,

                      Defendant.



                            GOVERNMENT’S EXHIBIT LIST

       THE UNITED STATES OF AMERICA, by and through its attorney, James P.

Kennedy, Jr., United States Attorney for the Western District of New York, and Brendan T.

Cullinane, Assistant United States Attorney, of Counsel, hereby serves on the Court and

counsel the Exhibit List for the evidentiary hearing in this matter.



       DATED: Buffalo, New York, January 27, 2020.


                                            JAMES P. KENNEDY, JR.
                                            United States Attorney


                                    BY:     s/BRENDAN T. CULLINANE
                                            BRENDAN T. CULLINANE
                                            Assistant United States Attorney
                                            United States Attorney=s Office
                                            Western District of New York
                                            138 Delaware Avenue
                                            Buffalo, New York 14202
                                            716/843-5875
                                            Brendan.Cullinane@usdoj.gov
       Case 1:19-cr-00106-JLS-MJR Document 41 Filed 01/27/20 Page 2 of 2

                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NEW YORK

                         EVIDENTIARY HEARING EXHIBIT LIST
Case No. : 19-CR-106                                                 X Government
Date:      Jan. 27, 2020                                            ____ Defendant
                                                                               DATE
 Ex. No.                       DESCRIPTION                           Marked for        In
                                                                     Identification Evidence
    1       Search and Seizure Warrant, 18-mj-5274, dated
            December 14, 2018, at 3:02 p.m.
    2       Video and audio recording of arrest of the defendant,
            dated December 14, 2018.
    3       Photograph taken by the Federal Bureau of
            Investigation during the arrest of the defendant, dated
            December 14, 2018.
    4       Evidence Recovery Log completed following the arrest
            of the defendant and recovery of firearm from
            defendant, dated December 14, 2018.




                                            2
